Citation Nr: 1811901	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  14-31 531A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Arnold, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to July 1985.  

This matter came before the Board of Veterans Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico. 

The Veteran testified before the undersigned Veteran's Law Judge during a July 2017 Video Conference hearing.  The transcript of the hearing is of record.


FINDINGS OF FACT

Resolving reasonable doubt in the Veteran's favor, the Veteran's tinnitus is attributable to active service.


CONCLUSION OF LAW

Tinnitus was incurred during peacetime service.  38 U.S.C. § 1131 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's issues on appeal, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  As with all claims for service-connection, in the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Presumptive service connection may also be established for certain chronic diseases, including organic diseases of the nervous system such as tinnitus, manifesting themselves to a certain degree within a certain time after service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a).  For organic diseases of the nervous system, the disease must have manifested to a degree of 10 percent or more within one year of service. 38 C.F.R. § 3.307(a)(3).  Tinnitus is an organic disease of the nervous system, and is therefore considered a chronic disease for VA purposes.  Service connection based on continuity of symptomatology is therefore applicable in this case.  Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).  

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).

The Veteran contends that his tinnitus was caused by noise exposure during active service.  His service records show that he was an infantryman with periods of principal duty as a rifleman and a grenadier.

The Veteran's private treatment records document complaints of tinnitus and that he has been diagnosed with bilateral tinnitus.  

A VA audiological examination was provided in August 2012 that found that the Veteran's tinnitus was less than likely due to service, stating that it is likely related to post military events that caused the Veteran's hearing loss, since tinnitus is known to be a symptom of hearing loss.  The examiner also stated that the Veteran had reported that his tinnitus started years after separation.  

The Veteran submitted a private medical opinion from August 2014, which found that his tinnitus is at least as likely as not due to service.  The provider noted the Veteran's in-service noise exposure, including the Veteran's statements regarding a weapon being fired in a personnel carrier.  He also considered the Veteran's statements that the ringing in his ears began after that in-service event.  The provider diagnosed with the Veteran with severe tinnitus, which he observed makes it difficult for the Veteran to communicate.
 
The Veteran contends that his tinnitus was caused by acoustic trauma in service, particularly by an incident when a round was accidentally fired inside a personnel carrier.  

The Veteran testified at his October 2017 Board hearing that ringing in his ears began after the incident in the personnel carrier, but that he did not know about tinnitus at the time and did not know what it was.  The Veteran testified that he did not realize what he had was tinnitus until 1995, but that it has increased in pitch, volume and frequency since that time.  The veteran also testified that his tinnitus has been persistent since service.  These statements are consistent with a statement the Veteran submitted in November 2011, in which he described the same incident in a personnel carrier, noting that the noise echoed in his ears.  Again, the Veteran stated that the ringing began shortly after that incident.  The Veteran also noted his later in-service noise exposure working with Black Hawk helicopters.  The Veteran submitted another statement in July 2013, again reporting tinnitus starting right after service.  He also stated that he had no other acoustic trauma since his separation from service.  In the case of a wholly lay-observable disability such as tinnitus, the Veteran is competent to report both its onset date and its persistency since that date.  Jandreau, 492 F.3d at 1377.  As such, these statements are entitled to significant probative weight.

The Veteran's wife has also submitted a statement regarding his hearing, attesting that he has had problems with his hearing since she met him in 1989 and it has gotten worse since then.  She also stated that he had ringing starting immediately after discharge from service and he has had no other acoustic trauma.  The Board finds that the Veteran's wife is competent to report on his hearing problems since they met and therefore accords those statements dating hearing problems back to 1989 significant probative weight.  The Board finds, however, that she is not competent to report on whether he had tinnitus upon discharge in 1985, as she did not know the Veteran at that time, and therefore accords those statements no probative weight.  

When there are conflicting statements or opinions from medical professionals, it is within the Board's province to weigh the probative value of those opinions.  See Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  Moreover, the Board may give greater probative weight to one examiner's opinion over another's based on its reasoning and whether the examiner reviewed prior clinical records and other pertinent evidence.  Gabrielson v. Brown, 7 Vet App. 36 (1994); see also Prejean v. West, 13 Vet. App 444, 448-49 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).

Upon review of the August 2012 opinion and the evidence of record, the Board finds the opinion to be inadequate.  The rationale offered by the examiner is that tinnitus was likely due to the post-military events that caused the Veteran's hearing loss.  However, the Board's review of the hearing loss portion of the opinion finds that the examiner did not identify any post-service acoustic trauma.  In fact, the examiner noted that the Veteran had denied post-service occupational and recreational noise exposure.  It is therefore not clear what post-military events the examiner found to be the cause of the Veteran's hearing loss and tinnitus.  The Board therefore finds that the opinion lacks a clear rationale and is inadequate.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Board therefore accords it no probative weight.  

There is no evidence that the private medical provider was not competent.  The opinion states that it is based upon a review of the Veteran's service and medical records as well as a clinical evaluation of the Veteran.  As the basis for the opinion, the provider cited the Veteran's in-service noise exposure, noting that tinnitus is caused by exposure to loud noises and the Veteran was exposed to loud noises in service.  The provider also noted the Veteran's lay statements that his tinnitus had its onset in service and had been constant since that time.  As the opinion offers a conclusion and rationale based upon the evidence of record and considers the Veteran's lay statements, the Board finds it to be adequate for review and therefore places great probative value on the opinion.  

As the VA medical opinion concerning tinnitus is inadequate, the only competent and credible evidence of record concerning the onset and persistence of tinnitus are the private medical opinion and the Veteran's assertions that he has experienced persistent tinnitus since its onset in service and his service records and lay statements regarding in-service noise exposure.  Thus, the Board finds that the competent evidence of record establishes that the Veteran's tinnitus was caused by in-service noise exposure and resolving reasonable doubt in the Veteran's favor, finds that service connection is warranted.  38 C.F.R. §§ 3.102, 3.303.


ORDER

Entitlement to service connection for tinnitus is granted.




____________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


